The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: If a private school fails to maintain the surety bond as required by 70 O.S. 21-106 [70-21-106] (1978), must the Board of Private Schools itself hold a meeting to determine that a hearing is to be held and set the time and date for such hearing or may the administrative staff of the Board perform this function ? Title 70 O.S. 21-106 [70-21-106](B) (1978), provides in pertinent part: "1. A license or permit shall not be valid or effective unless there shall have been filed with the Board a corporate surety bond by the private schools charging tuition and such bond shall cover all locations operated by the private school." Title 70 O.S. 21-108 [70-21-108] (1971), provides in pertinent part as follows: "A license or permit issued or renewed under the provisions of this act may, after reasonable notice to the private school and an opportunity to be heard, be revoked by the Board for a failure of the private school to maintain the accreditation or the minimum standards fixed by the Board by which such private school obtained its license, or to maintain the bond required by Section 6 of this act, or for a violation of any of the rules and regulations pertaining to minimum standards of the Board." 70 O.S. 21-107 [70-21-107] provides: "The Board shall fix minimum standards for private schools, which shall include standards for courses of instruction and training, qualifications of instructors, financial stability, advertising practices, and refund of tuition fees paid by students for courses of instruction or training not completed, and shall promulgate and adopt reasonable rules and regulations for the implementation of such minimum standards for the operation of private schools." (Emphasis added) Moreover, 75 O.S. 302 [75-302] (1971), of the Administrative Procedures Act, provides in pertinent part: "In addition to other rule-making requirements imposed by law each agency shall: "(1) adopt as a rule a description of its organization, stating the general course and method of its operations and the methods whereby the public may obtain information or make submissions or requests; "(2) adopt rules or practice setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used) by the agency . . . ." From the foregoing, it is apparent that under the Administrative Procedures Act the Board has the power and is directed to adopt procedural rules which govern its general course and method of operation. The Board, under this direction, may adopt procedural rules by which matters come before the Board and delegate as a ministerial function the authority to its administrative staff to schedule matters for hearing and under what circumstances said authority may be exercised.  Thus, in response to your question, it cannot be concluded as a matter of law that the Board must meet-to determine if a hearing is to be held when evidence of violations are found to exist.  It is, therefore, the official opinion of the Attorney General that whether or not the Board of Private Schools must meet to determine if a hearing is to be held when a private school fails to maintain a surety bond as required by 70 O.S. 21-106 [70-21-106] (1978), depends upon the procedural rules adopted by the Board which govern its general course and method of operation.  (PATRICIA R. DEMPS) (ksg)